 YOUNG SPRING AND 1VIRE CORPORATION643,that the said loss of pay be computed in accordance with the formula and method pre-scribed by the Board in F.W. Woolworth Company,90 NLRB 289, to which theparties to this proceeding are expressly referred.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.Stoddard-Quirk Manufacturing Co. is, and has been at all times material to.this proceeding, an employer within the meaning of Section 2(2) of the Act.2. InternationalWoodworkers of America, AFL-C10, is, and has been at alltimes material to this proceeding, a labor organization within the meaning of Section2(5) of the Act.3.By discriminatorily discharging Carroll Tweedy, as found above, the saidCompany has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, the said Companyhas engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Young Spring and Wire CorporationandLouis Reeves andWilliam Mitchell.Case No. 18-Cg-38I,4.September 18, 1962DECISION AND ORDEROn April 21, 1961, Trial Examiner tiWrilliam Seagle issued his Inter-mediate Report in, the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The General Counsel fileda brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection With this case to a three-member-panel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following addi-tions and modifications.''We find no merit In Respondent's contention that the Trial Examiner wasbiasedHowever, we do not adopt the Trial Examiner's hyperbolic comment, albeit in a facetiousvein, that, in view of the widespread gambling activities at Respondent's plant. it mightbe described as a "gambling establishment" rather than as an automotive parts 'factory138 NLRB No. 76.6621 3-f,3-vol 133-42 '644DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We find, like the Trial Examiner, that the Respondent first sus--pended Reeves and then discharged him because of his solicitation ofsignatures on a decertification petition during nonworking time, andthat by such action the Respondent violated Section 8(a) (3) and (1)'of the Act.22.We agree with the Trial Examiner that the Respondent unlaw-fully discharged Mitchell because of his participation in the work stop-page precipitated by the suspension of Reeves.Like the Trial Ex-aminer, we find that the Respondent's reliance on theMid-West Metal-lieProducts, Inc.,case 3 is misplaced.In so finding we relyparticularly on the following considerations :The issue common to the case at bar andMid-West Metallic Prod-ucts, Inc.,iswhether a work stoppage in protest of an unfair laborpractice (here, the suspension of Reeves) violated a no-strike clauseand is therefore unprotected. InMid-West Metallic,where the con-tract clause suspended the right to strike only for the relatively briefperiod (5 days, in that case) required to process a grievance over thesubject matter of the strike, the Board construed such clause as ap-plicable to the unfair labor practice strike in that case.Here, thecontract contains a clause which is similar to that inMid-West Metal-licin that it suspends the right to strike during the processing of agrievance.However, the instant clause differs from that inMid-West Metallicin regard to the conditions under which the right tostrike is suspended.This may be made clear by a comparison of thelanguage of the two clauses.InMid-West Metallic,the contract provided as follows:Shoulddifferencesarise between the Company and the Union,or the Company and an employee, concerning any discharge, orlayoff, or wages, hours, working conditions, or personnel practices,or any other matter properly and customarily the subject ofgrievance including the application or violation of any provisionof this Agreement, there shall be no interruption of normal produc-tion, slow downs, strikes, or lockouts, nor any other action taken2As to the suspension,we rely principally on Reeves'testimony,credited by the TrialExaminer,which indicates that Personnel Manager Klug suspended him for circulatingthe petition and not, as Klug testified,for refusing to show the petition to Klug.As tothe discharge of Reeves,3 days after his suspension,we agree with the Trial Examinerin rejecting King's testimony that the discharge was based solely on Reeves' refusal toleave the premises when he was suspended.King was unable to explain satisfactorilywhy it required 3 days of "study"before he could make a decision to discharge Reevesfor such insubordination,or why it was necessary for him to confer with Respondent'slabor relations counsel.These circumstances,as well as a portion of King's own testi-mony, are persuasive that the circulation of the petition motivated the decision to dis-charge Reeves,and that his insubordination was merely an afterthought.Moreover,insofar as such insubordination was, as Respondent contends,related to the work stoppagediscussed below, it constituted protected concerted activity,and any discharge on accountthereof would be unlawful, in any event.3121 NLRB 1317. YOUNG SPRING AND WIRE CORPORATION645by the Union or an employee on account of such grievance untilall steps in the grievance procedure set forth have been observedand these steps have failed to produce a settlement. [Emphasissupplied.]There follow provisions for a grievance procedure, culminating inarbitration.It is thus clear from the foregoing that the contractbarred stoppages because of any "differences," including disputes ofthe type involved in that case (a dispute over suspension of an em-ployee), and did not require that the dispute involve the terms of thecontract.4Here, the pertinent contract provisions are as follows :Article III, section 1, sets forth a four-step grievance procedure.'Article III, section 2, provides :Any employee discharged, suspended, or otherwise penalizedshall have the right to submit his case if he so desires as agrievance under the grievance procedure as herein outlined fordisposition in accordance therewith.'Article III, section 6, provides :There shall be no strikes, suspension of work or slowdown bythe members of the Union, or lockout by the Company, becauseofany grievance or complaint arising under the terms of thisagreementwhile such matters are still under investigation ornegotiation for settlement.[Emphasis supplied.]It is evident from the foregoing that the no-strike clause bans onlystoppages in connection with a "grievance or complaint arising underthe terms of" the agreement.However, the agreement contains no sub--stantive provision limiting the right of the Respondent to suspend an'employee as a disciplinary measure.Accordingly, there appears to beno basis for finding that any "complaint" because of the suspension ofReeves was a complaint "arising under the terms of" the agreement.By the same token, if the phrase "arising under this agreement" is-also construed to govern the term "grievance," it is not clear how anygrievance on account of Reeves' disciplinary suspension could bedeemed to arise under the agreement.Moreover, the record shows,in any event, that no such grievance was filed by Reeves at any time.Accordingly, we find that the contract was not breached by the workstoppage protesting Reeves' suspension, that such stoppage constitutedprotected concerted activity, and that the discharge of Mitchell because'Moreover,the respondent in that case cited a violation of the contract as one of thegrounds for suspension of the employees.5 There is no provision for arbitration.O This section also provides that the Union may bypass the first three steps of thegrievance procedure with respect to such grievances. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his participation therein violated Section 8(a) (3) and(1) of theAct.'3.It follows from the foregoing that, as the Trial Examiner found,the Respondent violated Section 8 (a) (1) of the Act by the issuance ofdisciplinary notices to a number of employees who participated in theAugust 19 work stoppage.4.The Trial Examiner found that the Respondent violated Section8 (a) (1) of theAct by theadoption in September 1960 of rules for-bidding(a) unauthorized solicitation(including union solicitation)on Respondent's premises,and (b)unauthorized distribution of litera-ture(including union literature)on Respondent's premises.As to(a), we agree that the rule was unlawful insofar as it prohibited unionsolicitation on nonworking time.As to(b), we agree with the TrialExaminer that such rule was unlawful insofar as it prohibited dis-tribution of union literature in nonworking areas (e.g., the plantparking lot) during nonworking time, but we do not agree that theapplication of the rule to working areas was unlawful.'ORDERUpon the basis of the entire record in the case, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations Board hereby orders that the Respondent,Young Spring and Wire Corporation, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Encouraging membership in Local 1714, International Asso-ciation of Machinists, AFL-CIO, or any other labor organizationof its employees, or discouraging concerted activities on the part ofits employees, by discriminatorily suspending or discharging any ofits employees, or by issuing disciplinary action notices to them, or byotherwise discriminating with respect to their hire or tenure of em-ployment or any term or condition of their employment, except asauthorized by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(b)Maintaining and enforcing rules prohibiting its employees fromengaging in solicitation on company premises during their nonwork-ing time in connection with their concerted activities or prohibiting the-distribution of literature relating to such activities in nonworking-areas during nonworking time.7we need not decide whether,as Respondent contends,Mitchell's discharge was justi-fied by his alleged insolent retort to Barduskis'admonition,as the Trial ExaminercreditedMitchell's denial of such remark, and we find insufficient basis in the record fordisturbing this determination8 S-eStoddard-Quirt;ManufacturingCo, 138 NLRB 615. For reasons stated in hisdissenting opinion in theStoddard-Quirkcase,Member Brown would affirm the TrialExaminer's finding and recommended order in this connection and he therefore dissents-to the majority'smodification thereof. YOUNG SPRING AND WIRE CORPORATION647(c) In any other manner interfering with, restraining, or coercingits employees in their rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Louis Reeves and William Mitchell immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay they may have suffered byreason of the Respondent's discriminations against them in the mannerand to the extent set forth in section V of the Intermediate Reportentitled "The Remedy."(b) Serve notices upon its employees, F. Bell, N. Logan, M. Mer-cado, P. McGinnis, A. Butts, Jr., C. Stringer, J. Adams, L. Harland,L. Jackson, C. Mays, O. Cobb, D. Parks, C. Johnson, J. Nelson, S. Lilly,R. Spearel, O. McCombs, W. Ward, J. Burton, B. Cross, J. Wesley,E. Bednarek, D. Hughes, L. Marshall, and E. Stanley, revoking thedisciplinary action notices hitherto served upon them.(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to determine the backpay due.(d)Post in its Chicago plant copies of the notice attached heretomarked "Appendix." s Copies of such notice, to be furnished bythe Regional Director for the Thirteenth Region, shall, after beingduly signed by the Respondent's authorized representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by any,other material.(e)Notify the Regional Director of the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that :WE WILL NOT maintain or enforce any rule prohibiting em-ployees from engaging in solicitation on company premises dur-ing their nonworking time in connection with any of their con-certed activities,or from distributing literature relating to suchactivities in nonworking areas during nonworking time.WE WILL NOT encourage membership in Local 1714,Interna-tional Association of Machinists,AFL-CIO, orany other labororganization of our employees,or discourage concerted activitieson the part of our employees by discriminatorily suspending ordischarging any of our employees,or by issuing disciplinaryaction notices to them, or by otherwise discriminating with re-spect to their hire or tenure of employment or any term or condi-tion of their employment,except as authorized by Section8 (a) (3) ofthe Act, asmodified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL NOT interferewith,restrain,or coerce our employeesin their rights to self-organization,to form, join,or assist labororganizations,to bargain collectivelythroughrepresentatives oftheir own choosing,and to engage in other concerted activitiesfor the purpose of collectivebargainingor other mutual aid orprotection,or to refrain from any or all such activities,exceptto the extent that suchrights maybe affected by an agreementrequiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a) (3) of the Act, asmodifiedby theLabor-Management Reporting and DisclosureAct of 1959.WE WILL offer to Louis Reeves andWilliamMitchell immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges,and make them whole for any loss of earnings theymay have suffered by reason of our discrimination against them-WE WILL revoke the disciplinary notices issued to F. Bell,N. Logan,M. Mercado,P. McGinnis,A. Butts,Jr., C. Stringer,J.Adams,L. Harland,L. Jackson,C.Mays,O. Cobb.D. Parks,C. Johnson, J. Nelson, S. Lilly,R. Spearel,O.McCombs, W.Ward,J. Burton, B. Cross,J.Wesley,E. Bednarek,D. Hughes,L.Marshall,and E.Stanley because they had engaged in pro-tected concerted activities. YOUNG SPRING AND WIRE CORPORATION649All our employees are free to become, remain, or refrain from,becoming or remaining members of any labor organization.YOUNG SPRING AND WIRE CORPORATION,Employer.Dated----------------By--------------------------------------(Representative)(Title)NoTi;We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to,full reinstatement upon application in accordance with the SelectiveService Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Midland Building, 176 West Adams Street, Chicago 3, Illinois,Telephone Number Central 6-9660, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe amended complaint charges the Respondent with violations of Section 8(a) (1)and (3) of the Act. Specifically, the complaint charges the Respondent with (1)the promulgation, on or about September 15, 1960, of a rule prohibiting solicitationand the distribution of literature in its plant at Chicago, Illinois; (2) the discrimina-tory suspension of one of the Respondent's employees, Louis Reeves, on August19, 1960, and his discriminatory discharge on August 22, 1960; (3) the discrimina-tory discharge of another of the Respondent's employees, William Mitchell, onAugust 19, 1960; and (4) the issuance of discriminatory disciplinary action notices to25 of the Respondent's employees.On December 13 and 14, 1960, Trial Examiner William Seagle held a hearing atChicago, Illinois, with respect to the charges against the Respondent.The partieswaived oral argument at the hearing but, subsequent to the hearing, briefs were filedon behalf of the General Counsel and the Respondent, and I have considered thesebriefs.Upon the record so made, and based upon my observations of the witnesses, I makethe following:FINDINGS OF FACT1.THE RESPONDENTThe Respondent, Young Spring and Wire Corporation, is a Michigan corporation,operating manufacturing plants and facilities in the States of California, Michigan,Ohio, Kansas, and Illinois.The Respondent's plant in Illinois, which is located at6601 South Oak Park Avenue, Chicago, is devoted to the manufacture of automotiveparts.In the course of its business operations during the past year, the Respondent did'a total gross volume of business in excess of $10,000,000.During the same period—the Respondent received at its Chicago, Illinois, plant materials which were valued'at more than $1,000,000 and which were shipped to it from points outside the Stateof Illinois, and the Respondent shipped from its Chicago, Illinois, plant to pointsoutside the State of Illinois finished products valued at more than $1,000,000.H. THE UNIONLocal 1714, International Association ofMachinists,AFL-CIO (hereinafterreferred to as the Union), is a labor organization which on August 1, 1959, enteredinto an agreement with the Respondent covering its production and maintenanceemployees. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESIn the period immediately preceding the filing of charges of unfair labor practicesagainst the Respondent, a singularly unhappy situation existed in the Respondent's'Chicago plant.Conditions in the plant were chaotic.Apparently, people werewandering about the premises, working hours were irregular, and many employeeswere not usefully engaged.The problems caused by these conditions were onlyaggravated when employment rose from 900 in September 1959 to some 2,300 inFebruary 1960.One of the deplorable aspects of the situation in the plant was the existence ofwidespread gambling activities. Indeed, gambling was so rife that the plant mightmore appropriately be described as a gambling establishment than an automotiveparts factory.Baseball and football pools, as well as check pools,' were in operation;Irish Hospitals' Sweepstakes Tickets were sold; and bets were taken on horseracing.2Even narcotics were sold and prostitution was not unknown.There is no doubt,moreover, that the gambling activities were well known to the Respondent's executiveand supervisory employees, and that they had long been tolerated.3In February 1960, a new manager by the name of Oren Leslie was brought in tobring some order into the plant's operations.Leslie testified that he undertooka program of management training, plant security, the codification of existing rules,the regulation of working hours, so that they would be put on a uniform basis, andthe preparation of efficiency reports.Leslie also testified that as a result of thesemeasures, operating efficiency, which had been about 65 percent when he took overthe management of the plant, increased to '104 percent in December 1960, and thatgambling was reduced. So far as gambling is concerned, however, his belief thatgambling had been reduced must be pronounced overly optimistic.Toward theend of September 1960, the Chicago police had a complaint that gambling wasprevalent in the Respondent's plant, and Sergeant Anthony J. Zolna, who initiated aninvestigation of the gambling activities there, saw Leslie on October 3, 1960, andgave him a report of their extent. In the course of his testimony at the hearing,Sgt. Zolna expressed the opinion that the gambling activities carried on in the plant,being intramural, must have been of long standing and tolerated by officials of the'Company.In addition to the gambling and other difficulties, the labor relations of theRespondent at the Chicago plant took a turn for the worse early in 1960.The Re-spondent had had contractual relations with Local 1714 of the International Associa-tion of Machinists, District No. 8, since 1943.The agreement in effect in 1960,was entered into between the Respondent and the Union on August 1, 1959, and itprovided that it should continue in effect until August 1, 1962, and from year toyear thereafter unless notice of termination were given by either of the parties60 days prior to the annual expiration date.Several other provisions of the agreement are particularly pertinent.Article I ofthe agreement defined its scope as follows:It is understood and agreed between the Company and the Union that thepurpose of this Agreement is to set forth the basic understanding covering ratesof pay, hours of work, conditions of employment and also to provide a meansof adjusting any differences which may arise during the period of this agree-ment.Article II, paragraph 4, of the agreement provided that all employees covered by it,namely, all production and maintenance employees, should become and remain mem-bers of the Union in good standing within 60 days of their hiring dates.Article IIIset forth a procedure, in four steps, to be followed by the Union in handling indi-vidual and group grievances with the Company. Paragraph 2 of this article pro-vided:Any employeedischarged, suspended,or otherwise penalized shall have theright to submit his case,if he so desiresas a grievance under the grievance pro-cedure as herein outlined for disposition in accordance therewith.The Unionmay, if it elects to do so, refer this grievance as stated in Step #4 withoutprocessing the grievance through steps 1, 2, and 3.41This resembled poker and was played every Friday.3 The bookie was FrankKerrigan,the chairman of the union bargaining committee.8There Is also evidence that one of the foremen,Joe Barduskis,was involved in apoker game with the employees in 1958, and that the foremen played pinochle duringthe lunch hour.4The various steps are hierarchical. YOUNG SPRING AND WIRE CORPORATION651In this connection, it was further provided in paragraph 6 of the same article:There shall be no strikes, suspensions of work or slowdown by members oftheUnion, or lockout by the Company because of any grievance or complaint-arising under the terms of this agreementwhile such matters are still underinvestigation or negotiation for settlement.5Notwithstanding the existence of the union contract, however, some of the Re-spondent's employees became dissatisfied with the way the Union was representingthem, and in March 1960 they decided to attempt to effect a change in union rep-resentation.With this end in view, they had white cards printed on which appearedthe question: "Do you want the I.A.M. for your bargaining agency?" and two squaresmarked, respectively, "Yes" and "No." These cards were distributed in the plant inMarch and April to the Respondent's employees, and about 700 of them checked andsigned the cards.These cards were collected principally by three of the Respondent'semployees, Louis Reeves, William Mitchell, and Clinton Johnson.Mitchell thentook the cards to the Board's Regional Office but he was told there that the cardswere "no good" because they were undated.The group of employees interested in procuring the decertification of the Uniontook no further steps until August when they contacted a lawyer who prepared aform of decertification petition for them, and instructed them to secure signaturesto the petition but not on company time. It took some time to get the petitions pre-pared, and they were not ready until August 9.Mitchell, who had been laid off onAugust 3, and who was not to be called back to work until August 18, called forthe petitions on August 9, and took some into the plant the following day, givingthem to Reeves and Johnson, and two other employees, who commenced to dis-tribute them among their fellow employees.Raymond L. Klug, the personnel manager at the plant, had known of the distri-bution of the I.A.M. cards in April.A supervisor had brought one of the cards tohim, and told him that they were being distributed to the employees during theirlunch hour.Klug testified that he was not interested enough to inquire what em-ployees were distributing the cards, and that he took no action to put a stop to theirdistribution because he recognized that under the provisions of the National LaborRelations Act the employees had a right to participate in such activity.Klug did not exhibit a like tolerance, however, when he learned of the circula--tion of the decertification petition on August 19, which was a Friday.The sameLouis Reeves who had been a prime mover in the distribution of the I.A M. cards,was fulfilling the same role in the circulation of the decertification petition.Hewas soliciting signatures to the petition during his break periods and lunch hour, aswell as before and after his working hours.On one occasion, as he was signingsomebody up to the petition, KIug walked right by him.However, it was not untilabout noon, August 19, that Reeves was summonded to Klug's office by Marvin("Red") Swanson, one of the foremen.When he entered the office, Klug askedReeves why he had been soliciting on company property.Reeves pointed out thathe had been doing this on his own time.Klug observed that he was neverthelessdoing this on company property, and also asked him whether he realized that theyalready had a union and a union contract.Reeves' response to this was: "Yeah,and that's about all we got is a contract, too, because this union ain't doing us nogood "Whereupon Klug told Reeves. "Well, I am going to have to suspend you,"and filled in and signed a "Change in Employee Status" slip in which the reason forthe change in Reeves' status was given as "Suspended until further notice.Circulat-ing petition on company premises."After filling out the slip, Klug told Swanson to see Reeves off the premises butReeves first had to go to the washroom to change his clothes, and to go back to hisworkbench in order to turn in his helmet.He also had to go downstairs where hehad left his workshoes. In the course of these peregrinations, Reeves encounteredtwo of his fellow employees, Stanley and Adams, and acquainted them with the factthat he had been suspended for circulating the decertification petition.Swansoninformed Reeves that Klug was waiting for him at the timeclocks.The reason forKlug's presence in the timeclock area was that the regular employee's entrance waslocked at the time, and he had proceeded to this area so that he could let Reeves outthrough a service door.As Swanson and Reeves came down the aisle toward thetimeclocks, other employees coming from the production area fell in behind them.and followed them to the timeclock area.Various witnesses estimated the numberof employees who congregated there as from 30 to 70 but the lower figure is the moreprobable.As Reeves reached the timeclocks, Klug instructed him to punch his time-card and leave but Reeves, who did not wish to create the impression that he wasAll the emphasis in quoting from the provisions of the agreement are supplied. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDleaving voluntarily, declined to punch his timecard, telling Klug that since he wasthe one who wanted the card punched out he had better do it himself.Moreover,the other two employees who with Reeves had been the most active in circulatingthe petition, namely, William Mitchell and Clinton Johnson, had arrived by this time,and the latter advised Reeves not to punch out. Johnson and Mitchell started toargue with Klug about Reeves' suspension, maintaining that the latter had donenothing wrong.Klug told them that Reeves was being suspended for soliciting oncompanypremisesbut they asked Klug why if there was such a rule it had neverbeen posted on the bulletin board.Klug got side-tracked by some of the employeeswho were following him about, and apparently he also had some difficulty in findingReeves' timecard.When he finally found it, he did not punch it out but wrote 12p.m., on it as Reeves' time "out."Reeves had not left while his fellow employees werestillarguing against his suspensionsBut Klug now told Reeves that unless he lefthe would have him thrown out, and Reeves at once left the plant.While the work stoppage was in progress, Klug also ordered the other employeeswho had congregated at the timeclocks to get back to work but they would not leave,and kept following him around.Thus beset, Klug decided to summon reinforce-ments, and sent Red Swanson to get Joe Barduskis, the superintendent of the tubedivision, who was in the plant cafeteria at the time.Barduskis hastened to the scene,and hearing a number of employees say that Reeves had been discharged, he realizedthat a work stoppage was in progress.He even asked Reeves what was wrong, andReeves told him that he had been suspended. Barduskis started shouting at themen repeatedly to get back to work or they would be fired. But they kept millingaround and, finally, -Barduskis, without stopping to talk to anyone else, made straightfor Mitchell who was all the way in the back near the timeclocks, and without anypreliminariessaid angrily to him three times in rapid succession: "Get back to work,get back to work, get back to work," to which he added: "You're fired."Mitchellasked Barduskis why he had singled him out, and Barduskis said that he had toldhim three times to get back to work. Barduskis also told Mitchell to accompanyKlug to the personnel office, and on the way there, Mitchell also asked Klug whyBarduskis had singled him out.Klug just grinned and remarked: "I suppose he hashis reasons.Now he told you to go back to work.You didn't."Mitchell repliedto this: "Yes, he told all of them to go back to work, and they didn't, and 'I'm theonly one fired." From the moment that he had heard of Reeves' suspension, Mitchellhad been apprehensive that he would be fired, for he knew that he had been asactive as Reeves in the promotion of the decertification petition.When Klug ar-rived at his office, he made out a "Change in Employee Status" slip for Mitchell onwhich the reason for the change was given as "Walked off job. Refused to returnto work."As Reeves had only been suspended, however, it was still necessary for Klug todecide what further action to take with respect to him.Having disposed of Mitchell,Klug, although he, himself, had authority to discharge employees, proceeded to dis-cuss the case of Reeves with E. D. Riordan of the Respondent's labor relations staffdischarge.But Klug did not inform Reeves of his discharge thatsameFriday after-noon, nor on Saturday afternoon, although King regularly worked on Saturday after-noonsItwas not until 3:37 p.m., on Monday, August 22, that Klug directed thatthe following telegram be sent to Reeves:This is to advise that you have been discharged as a result of your refusal toleave the Company's premises aftersuspensionon August 19, 1960.The discharge of Mitchell and Reeves was not the only disciplinary action takenby the Respondent's executives as a result of the work stoppage of August 19. Inaddition to Klug, Barduskis, and Swanson, there were several foremen present inthe timeclock area where the work stoppage occurred and, apparently, they tookdown the names of the employees who were participating in it.That same day 25of the Respondent's employees received warnings characterized as "DisciplinaryAction" notices in which the explanation of the action was given as "Walked offjob without permission.Repeated violation will lead to discharge." RAmong theseemployees were Jack Adams and Clinton Johnson, who testified at the hearingon behalf of the General Counsel. 8e Indeed, when King told Reeves to leave, Clinton Johnson spoke up and said: "No, heis not going to leave the building."7 The fact that only 25 employees received these warning notices supports my conclusionthat the number of employees participating in the work stoppage was nearer 30 than 70.8 The names of the 23 other employees who participated in the work stoppage are:F.Bell,N. Logan,M.Mercado,P.McGinnis,A.Butts, Jr., C. Stringer,L.Harland, YOUNG SPRING AND WIRE CORPORATION653As an aftermath of the events of August 19, in the course of which the questionof soliciting on company premises had been raised, the Respondent's executivesproceeded to arrange for the printing and distribution of a booklet, containing theregulations governing the activities of the employees at the Respondent's Chicagoplant.This booklet was entitled "Factory Regulations," and bore the date August1, 1960. It was distributed to the employees in the middle of September 1960, anditwas also posted on the plant bulletin board.The "Factory Regulations" thus issued reflect the impact of the events culminatingin the work stoppage of August 19 and their background.Rule 1 of the "General"rules in the booklet declared: "Employees are expected to be at their work stationsat the designated starting time, and may not leave their station during workinghours without permission of supervisor."Among the "Rules for Personal Conduct"in the booklet, for violation of which a penalty varying from reprimand to dischargemight be imposed, were the following:16.Unauthorized soliciting or collecting contributions for any purpose what-soever on Company premises.17.Unauthorized distribution of literature, written or printed matter of anydescription on Company premises.27.Gambling, lottery, or any other games of chance on Company premisesat any time.30. Possession of or the use of narcotics, liquor or any alcoholic beverageson Company property at any time (including parking lot and roadways).Re-porting for work under influence of alcohol or narcotics or in an unsafecondition.32. Immoral conduct or indecency.Through its principal witness, Klug, the Respondent advanced a version of theevents of August 19, and those that followed them, that would have a good deal ofpersuasiveness if the testimony of the personnel manager were true.Klug testifiedthat ever since the plant had been in operation there had been rules in the plantagainst unauthorized solicitation or distribution of literature, and also against"gambling of any kind or type" on the company premises; that in the latter part ofFebruary 1960, he had received oral instructions to enforce these rules more effective-ly, and to have them reduced to writing; that on August 19, when he received wordfrom Red Swanson of Reeves' activity, he was told that Reeves had been observed"handling a paper requiring some information from employees"; that when hequestioned Reeves, the latter told him that he was circulating a petition to get anotherunion in the plant; that after expostulating with him that they already had a unionin the plant, he asked Reeves to show him the paper which he had been circulatingbecause he felt that he had a right to see any paper in order to determine whetherits circulation was against the rules, especially since there had been instances ofgambling, vice, narcotics, and drinking which he had been instructed to controlmore effectively; and that when Reeves refused to show him the paper he had beencirculating, he decided to suspend him, pending further investigation.I cannot credit Klug's testimony, for it is irreconcilable with the stubborn facts,and is full of manifestly absured contradictions and improbabilities.In the first place, I cannot believe in the existence of the alleged rules againstsolicitation and distribution of literature prior to the events of August 19.No suchrules had ever been communicated to the employees. Jack Adams, employed byRespondent for approximately 2 years, Louis Reeves, employed by the Respondentfor approximately 8 years, and Clinton Johnson, employed by Respondent for over9 years, testified that they had never heard of any such rules. It was the custom,moreover, to post any changes in rules on the plant bulletin board, and such postingshad occurred in 1960 with respect to a change in the hours of the third shift, andwith respect to the necessity of employees remaining at their work station until 5minutes before quitting time. If Leslie, .the new plant manager, was really insistingas early as February 1960 that gambling be eradicated and that rules be observed,it is strange that reminders to the employees should not have been posted priorto the discharge of Reeves.The fact that gambling activities, which obviouslyinvolved solicitation, continued unabated for a considerable time after his discharge,is hardly consistent with a recoenized rule on the subiect.The very fact that Klugsuspended Reeves rather than discharge him for violating the alleged no-solicitationrule, indicates in itself that he did not feel very sure of his ground.A rule may exist,L. Jackson, C. Mays, 0. Cobb, D. Parks, J. Nelson, S Lilly, R. Spearel, 0. McCombs,W. Ward,J.Burton,B. Cross,J.Wesley, E.Bednarek,D.Hughes,L.Marshall, andE. Stanley. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be sure, in a sense, even though it may be frequently honored in the breach butif the no-solicitation rule was of this variety, the question at once arises why it shouldsuddenly have been enforced against Reeves.This question bothered Klug, too,but what he did was to attempt to evade it by asserting, contrary to the truth and thetestimony of Leslie, as well as Sergeant Zolna, both of them the Respondent's ownwitnesses, that the rule against gambling had been effectively enforced for years!Actually, if Leslie ever mentioned to Klug, the desirability of putting the plantrules into writing, which I doubt, he certainly did not leave him with the impressionthat the accomplishment of this task had any urgency.According to Klug's owntestimony, he started collecting the rules "about the first part of April" but he didnot complete this job until "approximately the 1st of July," and they were not sub-mitted to the printer until "shortly after the 1st of August, 1960" and the printingwas not completed until "the latter part of August."Thus, it took Klug approxi-mately 3 months to assemble the rules, and then he waited another month beforeeven sending them to the printer, and the printer took almost a month to put thelittle six-page booklet in type.Even more remarkably Klug waited almost anothermonth and a half before distributing the booklet to the employees.All in all thealleged codification project occupied over 9 months, and considering factors of rela-tive complexity and magnitude, Klug's "Factory Regulations" took as long toprepare as Justinian'sCorpus luris Civilisor the Code Napoleon orDas buirgerlicheGesetzbuch.Klug also testified that, in June 1960, he had shown a typewritten draftof the rules to the business representative of the Union, and invited his comments,but there is no evidence that the union representative had any comments to offerand Klug could not produce the typewritten draft of the rules which, he thought,had "probably been destroyed by now."While the "Factory Regulations" doubtless.contained rules that were already recognized, it is equally plain that they reflectedthe Respondent's unhappy experience with the recent work stoppage, and I believethat the work of codification itself was inspired by it.As Justice Holmes oncesaid: "Legislation may begin where an evil begins."Of course, since gambling activities are illegal in Illinois, the Respondent didnot need to have a plant rule against gambling to justify a suspension or a discharge.But if gambling had been effectively suppressed for years, why did Klug manifestsuch extreme suspicion when he heard that Reeves was circulating a paper, especiallysince Reeves had never himself participated in any of the gambling activities?Whydid he not believe Reeves when the latter told him that he was circulating a petitionagainst the Union, especially since he knew from the episode of the I A M. cardthat sentiment had been running against the Union?That what concerned Klugwas the peril to the Union with which the Respondent had a contract rather thanthe possibility that Reeves was involved in a gambling activity is manifest alonefrom Klug's expostulation that they already had a union.When the work stoppageoccurred as a result of Reeves' suspension, Klug, according to his own testimony,told various of the employees that Reeves' case could be handled through the uniongrievance procedure. If Reeves' offense was that he was involved in a gamblingracket, would the union grievance procedure have been uppermost in Kiug's mind?When Clinton Johnson was protesting against Reeves' discharge, Klug told him-again this is according to Klug's own testimony-"that Reeves had not been dis-charged but that he was suspended for circulating a petition in the plant."Klug didnottell Johnson that Reeves had been suspended for refusing to reveal what sortof paper he had been circulating in the plant.Klug also testified that he had refrainedfrom asking Swanson what Reeves had been circulating. If Klug refrained fromasking such an obvious question, it could be only because he knew the answer. Q'The most extraordinary aspect of Klug's testimony with respect to the role of Swansonisperhaps that Klug testified that he requested the foreman to remain in his officeduring his interview with Reeves so that he would have a witness to the conversationbetween them.Yet Swanson was never called as a witness to corroborate King'sstory that, when he requested Reeves to show him the paper which he had beencirculating, Reeves refused to do so?Finally,Klug's testimony that he suspendedReeves for refusing to show him the paper he was circulating is entirely inconsistentwith the reason that he gave in writing at the time of Reeves' suspension, whichwas "Circulating petition on company premises."The reason given wasnotthatReeves had declined upon request to show Klug a paper that he had been circulatingNo good reason appears why Klug's contemporaneous written record of the suspen-sion should be reiected in favor of hisex post factoinvention.9In this connection, it should be recalled that Reeves testified that on one occasionwhen he was signing somebody up to the petition Klug walked right by. YOUNG SPRING AND WIRE CORPORATION655I find, therefore, that Klug knew that Reeves was circulating an antiunion petitionand that he suspended him for this reason.But, once this conclusion is accepted,itbecomes quite impossible to believe that Reeves was subsequently discharged forhis "insubordination" in refusing to leave the plant. In the first place, there is novery clear evidence that Reeves was insubordinate. It is true that, despite severalrequests to leave, he remained in the timeclock area while his fellow employeeswere attempting to get Klug to revoke his suspension. But he left as soon as Klugmade it plain that his presence would no longer be tolerated.However, if Reeveswas insubordinate in not leaving earlier, his insubordination was not the real reasonfor his discharge.Klug could not satisfactorily explain why he had to wait 3 daysbefore coming to the conclusion that Reeves had been insubordinate in failingto leave the plant when ordered to do so.Klug knew this before Reeves had leftthe plant but he did not discharge him then. If, because of the prevailing con-fusion caused by the work stoppage, Klug himself became too distracted to dischargeReeves immediately, he could readily have sent the telegram discharging him laterthe same day.Klug testified that he had not completed his study of the case untilthe following day, Saturday, but even assuming that the fact of Reeves' insubordina-tion was obscure and needed study, he did not send the telegram that day, althoughthe study was completed.Klug attempted, to be sure, to excuse his failure to sendthe telegram on Saturday on the ground that he had no office staff available thatday but it hardly takes much of a staff to send a telegram, which can be dictatedover the telephone.Klug had plenty of office staff on the following Monday buthe waited until late in the day before directing the telegram to be sent.Actually,the 3 days' delay in discharging Reeves was due to the hesitancy of the Respondent'sexecutives in deciding to take a step which they feared might involve them indifficulties.The fact that Riordan was called into consultation indicates that Klugwas not dealing merely with a problem of insubordination.All the employees whoparticipated in the work stoppage had committed breaches of discipline, and theyhad also remained in the timeclock area for a considerable period of time afterthey had been ordered back to work, which was also insubordination.Moreover,Clinton Johnson, in preventing Reeves from leaving the plant, had practically defiedKlug, and this was even more insubordinate.Yet none of these employees wasdischarged for insubordination, or even suspended. Indeed, at one point in hiscontradictory testimony,Klug admitted that Reeves' circulation of the petitionwas a factor in his discharge.Thus, he explained that he had consulted the laborrelations department because he wanted to "make sure that there was justificationfor discharge inasmuch as Mr Reeves would not produce evidence to the fact thathe was circulating a petition for union activity."Moreover, counsel for the Re-spondent when asked at the hearing to state the reason for Reeves' discharge alsostated that he had been discharged because of his refusal to disclose his purposein soliciting"plusthe insubordination at the timeclock." [Emphasis supplied.] Itis apparent, therefore, that even if insubordination was a factor in Reeves' discharge,his circulation of the petition was also a factor.As it was undoubtedly a factor,his discharge was discriminatory and violated the Act.As for the case of Mitchell, it is apparent that Mitchell was in the timeclockarea to protest thesuspensionof Reeves, and Barduskis' own testimony shows thathe knew that Mitchell,as wellas the other employees, were there for that purpose.As Mitchell was one of the leaders in the work stoppage, which had been precipitatedby the unfair labor practice of the Respondent in suspending Reeves, it is equallyapparent that the discharge of Mitchell would be unlawful unless it could somehowotherwise be justified.The Respondent contends that Mitchell's insubordination in refusing to returnto work, although ordered to do so several times by Barduskis, was aggravated byremarks challenging the authority of the superintendent in the presence of theother employees.According to the testimony of Barduskis, the second time thathe admonished Mitchell that he might be discharged for leaving his work withoutpermission,Mitchell uttered two words: "For what?" and the third time that hedelivered the admonition, Mitchell, uttered two words again: "So what?"Mitchellexplicity denied that he made the latter remark. In this connection, he testified asfollows:Q. Did you say anything to Barduskis?A. The only thing I said to Barduskis, I told him, I told him "Hold it, you.I want to talk to Mr. Klug."Q. Let me ask you, when Barduskis told you to return to work, did you say"For what?"A. Did I use that particular word?Q. Yes. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDA. I couldn't say if I did or not. I may have.Q. Did you possibly say "So what?"A. No, sir.Mitchell was a very confused witness when it came to remembering time sequencesand dates.to I nevertheless credit his denial that he said "So what" to Barduskis,for it seems to me not only that his recollection on this point was clear but alsothat Barduskis' version of his exchange with Mitchell is wholly incompatible withthe account of the incident given by Adams and Johnson who appear to have hada clear recollection of it.However, even if I were to credit the testimony of Bar-duskis, it seems to me that Mitchell by making the remark attributed to him wasonly expressing his conviction that Barduskis' threats would not deter him fromthe protest in which he and his fellow employees were engaged. If what he saidwas insubordinate, he was only being articulately insubordinate, while the otheremployees engaged in the work stoppage were mutely insubordinate. It seems tome that insubordination during a work stoppage precipitated by an employer'sunfair labor practice is to be judged by different standards than those which shouldobtain in the normal relations of employer and employee.The same degrees ofdeference and politeness, whether in conduct or speech, is not reasonably to beexpected in both situations.There remains the question posed by Mitchell when he was discharged by Bar-duskis, namely, why, among all the employees who had participated in the workstoppage, it was he who had been singled out?While the answer to this questiondoes not seem to be very obscure, it does not seem to me to be a question thatrequires an answer, since it appears that Mitchell was singled out and dischargedbecause he had engaged in the concerted activity that was precipitated by the dis-charge of Reeves.Most of the Respondent's legal contentions require no comment, since they eitherassume fictive situations or are otherwise untenable.In a recent case in which an employer attempted to justify the discharge of anemployee for circulating a decertification petition on company premises on the groundthat the employee had violated a plant rule prohibiting solicitation on such premiseseven during nonworking time, the Board held the justification to be invalid and thedischarge to be discriminatory." It would seem to be immaterial that in the presentcase the decertification effort of the employees was launched more than 150 days be-fore the terminal date of the contract with the Respondent,12 since there are otherconsiderations than timeliness which may make decertification proper.i3iiMitchell testified at first that he visited the plant during his layoff on several occa-sions in the early afternoon, and that his delivery of the petitions to several employeesin the plant occurred during one of these visits.At a later point in his testimony, hestated, however, that the visits must have occurred in the late afternoons, which wouldbe entirely possible since the Respondent's plant worked in three shifts, and there was alate afternoon as well as a night shift. It was ultimately shown that during his layoff,Mitchell worked from 7 a m. to 3:30 p.m.. for another employer, the Seco Steel ProductsCorporation, and that the Seco plant was too far away from the Young Spring and Wireplant for Mitchell to have been able to visit the latter plant in the early afternoon.Thistestimony hardly supports, however, the extreme contentions of counsel for the Respondentthat all of Mitchell's testimony must be rejected and that hence no link between Reevesand Mitchell has been established sufficient to them that they were engagedin a con-certed activity.There is no question but that Mitchell visited the plant and deliveredcopies of the petition to Reeves and several other employees.Mitchell was simply con-fused as to whether his visits to the Young Spring and Wire plant occurred in the earlyor the late afternoons.At the hearing counsel for the Respondent took a far less extremeposition than in his posthearing brief, for he stated at the hearing that he wasnot con-tending that Mitchell did not visit the plant "on any occasion."11NationalSteel & Shipbusiding Corporation,126 NLRB 900.12Under the contract-bar rules announced inDeluxe Metal Furniture Company,121NLRB 995, petitions must be filed more than 60 days but not over 150 days before theterminal date of any contract.13 Indeed, counsel for the Respondent argues only that the existence of the contract-barrule gave King an additional reason for doubting Reeves' explanation that he was circu-lating a petition to get another union into the plant.At least two fallacies underlie thisargument.People frequently do what they have no legal right to do, and there is nothingto show that Klug was any the more learned in the law than Reeves.Moreover, Kingactually knew what the purpose of the petition was YOUNG SPRING AND WIRE CORPORATION657Ever sinceRepublic Aviation Corporation,14ithas been well settled that, in theabsence of special circumstances, a broad rule prohibiting union activity on companyproperty during nonworking time constitutes an unreasonable impediment to self-organization, and hence a violation of Section 8(a) (1) of the Act.By promulgat-ing such a broad rule, the Respondent has also violated this provision of the Act,since the record does not reveal special circumstances that would justify it.TheRespondent cannot contend that a broad ban was necessary to improve efficiency, sinceits own manager testified that operating efficiency had been steadily increasing priorto the promulgation of the rule. It is true that gambling and other forms of vicewere rife in the Respondent's plant but this situation was made the subject of separaterules prohibiting gambling and other forms of vice, and there is no showing that theprohibition of all forms of solicitation was necessary to reach the forms of solici-tation involved in gambling and other illegal activities.To hold otherwise wouldbe to permit the Respondent's executives to deny to their employees the rights guaran-teed by the Act in order to suppress activities which they had long tolerated, althoughthere was no necessary link between such activities and the prohibited conduct.The considerations that are applicable to the broad ban on solicitation are also ap-plicable to the Respondent's sweeping prohibition upon the unauthorized distribution.of literature of any description, which would include union literature distributed onnonworking time.There is no evidence that such a rule was necessary in the interestof keeping the plant clean and orderly.As there were actually no rules prohibiting solicitation and distribution of litera-ture,in effect at the time of the suspension and discharge of Reeves and the dischargeof Mitchell, it is even clearer that these acts were discriminatory.The Respondentalso interposes as a defense, however, the no-strike provision of the agreement be-tween itself and the Union and relies upon the Board's decision inMid-West MetallicProducts, Inc.,121 NLRB 1317. In that case, which involved a strike precipitatedby the discriminatory discharge of an employee who was also seeking to oust arecognized union, one of the provisions of the agreement between the employer and'the union prohibited strikes on account of grievances,including grievances arising outof discharges,until such time as the grievance procedure had been exhausted.In holding that the strike in theMid-West Metallic Productscase constituted un-protected activity, the Board distinguished the situation in that case from that presentinMastro Plastics Corp., and French-American Reeds Mfg. Co., Inc. v. N.L.R B,350 U.S. 270.The Supreme Court had held in that case that the no-strike clause,which wasfor the duration of the term of the agreement,15did not waive the rightof the employees to strike because of the unfair labor practice of the employer.TheCourt held that the natural application of the clause was "to strikes and work stop-pages involving the subject matter of the contract," which dealt with the economicrelationship between the parties, and that the right to strike against an employer'sunfair labor practice could be waived, if at all, only by explicit language to thateffect.The Board found the distinction between the two cases to lie in the differencesbetween the duration and the scope of the agreement in each case. It pointed outthat in theMastro Plasticscase, the union waived the right to strikeduring the entireterm of the contract,which the Court had said applied to the economic relationshipsbetween the parties, while in theMid-West Metallic Productscase the union hadwaived the right to strike over grievances, including discharges, only until the griev-ance procedure provided in the agreement, which was of brief duration, should havebeen exhausted.The Board concluded that since the union "did not jeopardize itsvery existence by renouncing self-help against unfair labor practices for a substantialperiod of time, there was no necessity to require an explicit waiver of the right tostrike against unfair labor practices."It is true that the no-strikeclauses inbothMid-West Metallic Productsand the,present case are alike in being limited to the duration of the grievance procedure.The clausesare alsoalike in that they are made binding not only on the Union butalso on the individual members of the Union.16However, the grievance adjustment14 51 NLRB 1186, enfd. 142 F. 2d 193 (C A. 2), affd 324 U S. 793this agreement, there shall be no interference of any kind with the operations of theEmployers, or any Interruptions or slackening of production of work by any of its mem-bersThe Union further agrees to refrain from engaging in any strike or work stoppageduring the term of this agreement."16 Counsel for the General Counsel appears to argue that the clause "does not prohibitwork stoppages by employees who are not members of the Union " This argument wouldseem to overlook the fact that all the employees covered by the agreement except those-employees who had been employed less than 60 days, would necessarily be members of the-Union.Certainly Reeves and Mitchell were members of the Union. p658DECISIONS OF NATIONAL LABOR RELATIONS BOARDand strike provisions in the present case are different in two important respects fromthose inMid-West Metallic Products.So far as discharges and suspensions areconcerned, it is clearly left to the individual employee to determine whether topresent his discharge or suspension as a grievance, for it is expressly provided thathe may submit his case only "if he so desires." So far as other matters are con-cerned, they must be matters "arising under the terms of this agreement." It wouldcertainly be a strained construction to say that an attempt by employees to decertifytheUnion fell into this category, particularly in view of the Supreme Court's pro-'nouncement inMastro Plasticsthat normally collective-bargaining agreements mustbe assumed to deal only with the economic relationships between the parties.More-over, a construction should not be indulged which would require the members of theUnion to present grievances through the Union when their whole objective was to,end the Union's right to represent them.The presentation through the Union ofsuch a grievance would obviously be futile.InMid-West Metallic Productsthe Board declared: "We specifically limit ourfinding of implied union waiver of the right to strike to circumstances such as in-volved in this case."The circumstances of the present case seem to me quite dif-ferent.Imust conclude, therefore, that, in participating in the work stoppage inthe present case, the employees were engaged in a protected concerted activity, andthat the no-strike clause affords the Respondent no defense.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI find that the activities of the Respondent set forth in section III, above, occurringin connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing-commerce and the free flow of commerce.V. THE REMEDYAs I have found that the Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, and such practices appear to be ofconsiderable scope, I shall recommend not only that the Respondent cease and desistfrom continuing such practices but also that it shall cease and desist from in anymanner interfering with, restraining, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act. I shall further recommend that theRespondent take certain affirmative action to effectuate the policies of the Act.As I have found that the Respondent discriminatorily suspended Louis Reevesand discharged William Mitchell on August 19, 1960, and also discriminatorily dis-charged Louis Reeves on August 22, 1960, because these employees had engagedin certain protected concerted activities, I shall recommend that the Respondentoffer them immediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or other rights and privileges, andmake them whole in accordance with the Board's established remedial policies(The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,'65NLRB827; Crossett Lumber Company,8NLRB 440; F.W. Woolworth Com-pany,90 NLRB 289) for any loss of pay they may have suffered by reason of thediscriminations against them. I shall further recommend that the Respondent revokethe disciplinary action notices hitherto served by it upon 25 of its employees.CONCLUSIONS OF LAW1.The Respondent, Young Spring and Wire Corporation,is anemployer withinthe meaning of Section 2(2) of the Act.2. Louis Reeves and William Mitchell, the Charging Parties, are employees withinthe meaning of Section 2(3) of the Act.3.Local 1714, International Association of Machinists, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of the Act.4.By discriminatorily suspending and then discharging Louis Reeves, and bydischargingWilliam Mitchell, the Respondent has engaged in unfair laborpracticeswithin the meaning of Section 8(a) (1) and (3) of the Act.5.By issuing disciplinary action notices to 2.5 of its employees because they hadengaged in concerted activities for their mutual aid or protection, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a) (J) of theAct. NEUMAN TRANSIT CO., INC.6596 By promulgating and enforcing broad rules against solicitation and the distribu-tion of literature on company premises during nonworking time, the Respondent hasalso engaged in unfair labor practices within the meaning of Section,8(a) (1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act[Recommendations omitted from publication.]Neuman Transit Co., Inc.andInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, Local Union No. 307.Case No. 27-CA-1087. September 18,1962DECISION AND ORDEROn May 3, 1962, Trial Examiner David F. Doyle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel and the Charging Party filed ex-ceptions to the Intermediate Report together with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]iThe Trial Examiner foundthat the appropriateunit for collective bargaining was onecomprising all drivers employed by the Respondent at its Rawlins,Riverton, Rock Springs,Casper, Evanston, and JeffreyCity,Wyoming,terminals.On the other hand,the GeneralCounsel and International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Local UnionNo. 307,the Charging Party herein,contend, in pertinentpart, that the drivers assignedto the JeffreyCity terminal should be excluded from theunit.In dismissing the complaint,herein,we find it unnecessary to resolve this issueas to the appropriate unit for collective-bargaining purposes.Here, the recordclearlyshows, as foundby the TrialExaminer,that the Respondent had a good-faith doubt asto the majority status of the Unionwhetheror not theJeffrey Citydrivers were includedin the unitAccordingly without passing upon the Trial Exauuniei's appropriate unitdetermination,we agree with the Trial Examiner's remaining conclusions that the Re-spondent had a good-faith doubtas to the majoritystatus of theUnion, and did notviolate Section 8(a) (5) or(1) by its refusalto bargain138 NLRB No. 79.002353-03-vol 13843